Citation Nr: 1011177	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for heart disease to 
include swelling of the hands and feet.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for a head 
injury and a chest injury.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.




REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Air Force from 
June 1971 to December 1971 and in the Army from November 1973 
to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The issues of entitlement to service connection for asthma, a 
left shoulder disorder, a heart condition to include swelling 
in the hands and feet, and a right shoulder disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An October 1991 rating decision denied the appellant's 
claim for entitlement to service connection for a head injury 
and a chest injury.  The appellant was notified of his 
appellate rights, but did not appeal the decision.

2.  Evidence received since the last final denial fails to 
provide a current diagnosis, with regard to a chest injury or 
a head injury, that can be related to active service and is 
therefore neither new nor material.

3.  A July 2002 rating decision denied the appellant's claim 
for entitlement to service connection for a right shoulder 
disorder.  The appellant was notified of his appellate 
rights, but did not appeal the decision.

4.  Evidence received since the last final denial is new 
evidence, and when considered with the previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1991 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since July 2002 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for a head injury and a chest injury, is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  

3.  The July 2002 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right 
shoulder disorder, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in October 2004 and November 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The November 2006 letter 
provided this notice to the Veteran.  

The Board observes that the October 2004 letter was sent to 
the Veteran prior to the March 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the November 2006 letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 
C.F.R. § 3.159(b) (2009), and Dingess, supra.  The Board 
notes that the case was not readjudicated after this notice 
was provided, however, in this instance, this error is found 
to be nonprejudicial to the Veteran because the notice in the 
November 2006 letter pertained to information regarding 
disability rating and an effective date for the award of 
benefits that would be assigned if service connection was 
awarded.  However, as will be explained below, the claims for 
reopening previously denied claims of entitlement to service 
connection for a head and chest injury are being denied and 
the issue is therefore moot.  With respect to the issue of 
reopening a claim for entitlement to service connection for a 
right shoulder disorder, the Board notes that the claim for 
reopening is being granted, and the issue is being remanded 
for further development and readjudication thereby rendering 
this error moot with respect to this issue as well.  

With respect to the Veteran's request to reopen a previously 
disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the Veteran received this notice in the October 2004 
letter. 

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that with regard to the issues of entitlement to 
service connection for a head injury and a chest injury, an 
examination is not necessary as there is no duty to provide 
an examination until after a claim has been reopened.  With 
regard to the issue of entitlement to service connection for 
a right shoulder disorder, the Board again finds that an 
examination is not necessary.  While there is evidence of an 
in-service event, injury, or disease that can be associated 
with the claimed disability, there is no evidence of a 
definitive current diagnosis, as such, the Board finds that 
the Veteran has not satisfied all elements of McLendon.  
Therefore, VA is not required to provide the Veteran with a 
VA examination in conjunction with this claim. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Board notes that the claims at issue are entitlement to 
service connection for a right shoulder disorder, a head 
injury, and a chest injury.  These claim are based upon the 
same factual basis as his original claims of entitlement to 
service connection for a right shoulder disorder, a head 
injury, and a chest injury, which were denied originally in 
the October 1991 rating decision and with respect to the 
issue of service connection for a right shoulder injury, 
again in July 2002.  As such, it is appropriate for the Board 
to consider this claim as a request to reopen the previously 
denied claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2009), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, with 
regard to the issues of entitlement to service connection for 
a head injury and a chest injury as issued in the October 
1991 RO rating decision, the relevant evidence under 
consideration consisted of a June 1991statement by the 
Veteran, a July 1991 notice of failure to report for a 
compensation and pension examination, the Veteran's January 
1991 claim, and service treatment records from the Veteran's 
first period of service dating from June 1971 to December 
1971. 
The Veteran's initial claims of entitlement to service 
connection for a head injury, a chest injury, and a right 
shoulder disorder were denied by RO rating decision dated in 
October 1991.  This rating decision indicates that the basis 
for the RO's denial was that the Veteran did not have 
treatment for a head injury, a chest injury, or a right 
shoulder disability during his June 1971 to December 1971 
period of service and as the Veteran failed to report for the 
scheduled examination there was no other evidence of record.  
The RO did note that the service treatment records for the 
Veteran's second period of service dating from November 1973 
to March 1974 were unable to be located.  The Veteran did not 
timely appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

The Veteran filed a request to reopen the claim for 
entitlement to service connection for a right shoulder 
disorder in October 2000.  The RO granted his request to 
reopen the claim in a July 2002 rating decision, but denied 
the claim on the merits because the new and material evidence 
presented failed to provide evidence of a current diagnosis 
of a right shoulder disability.  There was evidence provided 
establishing that the Veteran had injured his right shoulder 
in a motor vehicle accident that occurred during the 
Veteran's second period of service in February 1974.  
However, follow-up treatment reports did not reveal a 
diagnosis of a right arm disability indicating that the 
injury had been acute.  The evidence under consideration at 
the time of July 2002 rating decision consisted of statements 
from the Veteran dated November 2000 and January 2002; 
notifications of failure to report to compensation and 
pension examination dated October 2, 2001 and October 12, 
2001; private treatment records from Silver Cross Hospital 
dated February 1998; treatment records from Big Muddy 
Correctional Center dating from September 1998 to June 2001; 
additional service treatment records dated November 1973 to 
March 1974; and all previously reviewed records.  The Veteran 
did not timely appeal this decision; therefore, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

The Veteran filed a request to reopen the claims for a head 
injury, a chest injury, and a right shoulder disorder in 
September 2004.  The RO denied his request to reopen the 
claims in a March 2005 rating decision on the basis that 
while new evidence had been submitted, the evidence was not 
material because it did not bear directly and substantially 
upon the issue of a current head, chest, or right shoulder 
injury linked to military service.  The RO noted that the 
evidence did indicate that the Veteran was suffering from 
arthritis of multiple joints, but the evidence contained 
nothing indicating that any current head, chest or right 
shoulder injuries were related to service.  The evidence at 
the time of the March 2005 rating decision consisted of 
statements from the Veteran dating April 2004, June 2004, 
July 2004, August 2004, December 2004, January 2005, and 
February 2005; completed expedited action statements from the 
Veteran dating July 2004 and January 2005; reports of contact 
with the Veteran dated September 2004 and October 2004; 
private treatment reports from Kenosha Medical Center dating 
from January 2003 through May 2004; treatment reports from 
the North Chicago and Hines VAMCs, dated April 2004; 
treatment reports from the New Orleans VAMC dating from April 
1975 through May 1978; treatment reports from Kenosha County 
jail dating from November 2004 through January 2005; and 
evidence previously considered including service treatment 
records from the Veteran's second period of service dating 
from November 1973 to March 1974.  

Following the RO's denial in March 2005, additional pertinent 
information was associated with the claims file, including 
statements from the Veteran dated March 2007, February 2008, 
April 2008, reports of contact dated March 2007, June 2008, 
and July 2008; private treatment records from Silver Cross 
Hospital dating from February 1998 to May 2000; private 
treatment reports from Kenosha Medical Center dated April 
2008; private treatment reports from Alexian Brothers Medical 
Center dated February 2008; a June 2009 statement in support 
from the Veteran's spouse; the July 2005 notice of 
disagreement; and the January 2006 VA form 9.  

The Veteran contends that he was in a motor vehicle accident 
in February 1974 in which he suffered head, chest, and right 
shoulder injuries.  The Veteran was previously denied because 
there was no evidence of a current disability that was 
related to an incident in service.  Since the prior denial, 
evidence regarding the February 1974 accident was obtained.  
The treatment reports associated with the accident do not 
indicate any complaints of a head injury and the complaints 
of chest pain are later determined to be part of the right 
shoulder injury.  The Board notes that private treatment 
reports from Alexian Brothers Medical Center dated February 
2008 reveal that the Veteran has chest pain associated with 
treatment for his heart disease, and the records indicate 
that the Veteran has a current diagnosis of chest pain.  
There is however, no indication that the Veteran's chest pain 
is associated with a previous injury of any kind and 
certainly not one that occurred in service, indeed, as noted, 
the Veteran's chest pain is associated with his heart 
disease.  Additionally, while the Board recognizes the 
Veteran's assertion that he experiences chest pain, pain 
alone without an underlying disorder is not a disability for 
which service connection may be granted.  Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The Board further notes that the 
Veteran complains of headaches throughout the recently 
submitted private treatment records, but there is never a 
diagnosis of headaches that are residuals of a head injury 
sustained in service.  Since none of this newly submitted 
evidence pertains to the reasons for the prior denial nor 
raises the reasonable possibility of substantiating the 
Veteran's underlying claims, his request to reopen the 
previously disallowed claims of entitlement to service 
connection for a head injury and a chest injury is denied.  
38 C.F.R. § 3.156(a).

With regard to the issue of entitlement to service connection 
for a right shoulder disorder, the Board finds that the 
private treatment reports from the Alexian Brothers Medical 
Center indicate that the Veteran suffers from arthritis of 
multiple joints.  The Board finds this evidence to be both 
new and material evidence because the evidence was not 
previously of record and it addresses the question of whether 
the Veteran has a current disability.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the 
credibility of the evidence submitted, the evidence discussed 
above is considered new and material.  See Justus, supra.  
After careful consideration, the Board concludes that this 
newly received evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim; thus, it is 
material.  Such evidence clearly relates to the reasons for 
the previous denial in July 2002, i.e., it is evidence of a 
current disability.  As such, the Board concludes that the 
Veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for a right shoulder 
disorder should be granted.  38 C.F.R. 
§ 3.156(a) (2009).

ORDER

The Veteran's request to reopen the previously disallowed 
claims of entitlement to service connection for a head injury 
and a chest injury, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right shoulder 
disorder, is reopened, and to this extent the claim is 
granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues 
of entitlement to service connection for asthma, heart 
disease to include swelling in hands and feet, a left 
shoulder disorder, and a right shoulder disorder.  

The Board notes that in an April 2008 statement the Veteran 
contends that the prescription medicine he is taking for his 
service-connected schizophrenia has aggravated or worsened 
his arthritis, breathing issues, and heart disease.  The 
Board finds that this statement serves as an assertion that 
the Veteran wishes to claim secondary service connection for 
asthma, heart disease to include swelling in hands and feet, 
and a bilateral shoulder disorder, to include rheumatoid 
arthritis secondary to the prescribed medicine for his 
service-connected schizophrenia.  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Initially, the Board notes that the Veteran was not provide 
with notice with regard to the issue of secondary service 
connection.  As such, the Board finds that the Veteran should 
be notified of the evidentiary requirements of a secondary 
service connection claim, in accordance with Allen v. Brown, 
7 Vet. App. 439 (1995).
The Board notes that the Veteran's claim to include secondary 
service connection, as a claim to entitlement, with regard to 
his claims for entitlement to service connection for asthma, 
heart disease to include swelling of hands and feet, and a 
bilateral shoulder disorder, was submitted subsequent to the 
statement of the case (SOC) and there was no further 
readjudication by the RO addressing this claim of 
entitlement.  As such, the Board finds that the issues of 
entitlement to service connection for asthma, heart disease 
with swelling of the hands and feet, and a bilateral shoulder 
disorder, to include as secondary to medicine prescribed for 
treatment of a service-connected disability should be 
readjudicated and a supplemental statement of the case (SSOC) 
issued.  

Finally the Board notes that under the Veterans Claims 
Assistance Act (VCAA), when VA receives a complete or 
substantially complete application for benefits, it must 
notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) 
which information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); 
see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was never issued VCAA notice with regard to the 
issue of entitlement to service connection for a left 
shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1.	With regard to the issue of entitlement 
to service connection for a left 
shoulder disorder, send the appellant 
an appropriate VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to receive the benefit he seeks 
on appeal. 

2.	The Veteran should be sent notice 
regarding the evidence required to 
substantiate a claim for secondary 
service connection, i.e., that his 
claimed asthma, heart disease to 
include swelling in the hands and feet, 
and a bilateral shoulder disorder were 
incurred or aggravated beyond their 
normal progression as a result of 
medicine prescribed in the treatment of 
his service-connected schizophrenia, in 
accordance with Allen. 

3.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues, specifically 
the evidence required to substantiate a 
claim for secondary service connection.  
An appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


